Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4  of U.S. Patent No. 11,343,182 B2 in view of U.S. Patent Publication No. 2005/0243834 A1 to Fukuda.
As to claim 1, claim 4 of ‘182 discloses A method comprising: 
in an IPv6 (Internet Protocol Version 6) network comprising a plurality of network nodes, receiving, at a first network node of the plurality of network nodes, an encapsulated IPv6 data packet having an IPv6 header comprising an OAM (operations, administration and management) extension header (claim 1: “in an IPv6 …”); 
scanning, at the first network node, the IPv6 header for presence of the OAM extension header and an OAM type field (claim 1: “scanning …” and claim 4: “OAM type field”); 
capturing, at the first network node, the encapsulated IPv6 data packet (claim 1: “capturing …”) 
claim 1 and 4 of ‘182 does not appear to explicitly disclose generating, at a second network node of the plurality of network nodes, the encapsulated IPv6 data packet by duplicating a first IPv6 header of the encapsulated IPv6 data packet and inserting a second IPv6 header before the first IPv6 header
Fukuda discloses generating, at a second network node of the plurality of network nodes, the encapsulated IPv6 data packet by duplicating a first IPv6 header of the encapsulated IPv6 data packet and inserting a second IPv6 header before the first IPv6 header (Figs. 3c/d/e, 7b/c/d, 11c/d/e, 12c, paragraphs 10-13, 26, disclosing copying the initial IPv6 header and making it the outer header, as well as the inner header, where the outer header is situated before the inner header, where this encapsulation process occurs in “node 10”, i.e., “a second network node”, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Fukuda’s teachings, in conjunction with and/or to modify claim 4 of ‘182, to reject this claim, at least because a PHOSITA would have found it obvious to manipulate and process the packet and its associated header structure, disclosed in claim 4 of -182, in the way that is disclosed in Fukuda, further in view of the fact that all three teachings relate to IPv6 packet/header structures. The suggestion or motivation would have been to provide an improved method of managing and utilizing IP packet header information and structures  (Fukuda, paragraphs 1-76).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claim 11, see double patenting rejection for claim 1.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10,270,690 B2 in view of U.S. Patent Publication No. 2005/0243834 A1 to Fukuda.
As to claim 1, claim 1 of ‘690 discloses A method comprising: 
in an IPv6 (Internet Protocol Version 6) network comprising a plurality of network nodes, receiving, at a first network node of the plurality of network nodes, an encapsulated IPv6 data packet having an IPv6 header comprising an OAM (operations, administration and management) extension header (claim 1: “transmitting to another network node … ”); 
scanning, at the first network node, the IPv6 header for presence of the OAM extension header and an OAM type field (claim 1: “wherein a node of the plurality of network nodes scans the IPv6 header for presence of the Oam extension header and the oam type field”); 
capturing, at the first network node, the encapsulated IPv6 data packet (claim 1: “wherein the node captures … ”) 
claim 1 of ‘690 does not appear to explicitly disclose generating, at a second network node of the plurality of network nodes, the encapsulated IPv6 data packet by duplicating a first IPv6 header of the encapsulated IPv6 data packet and inserting a second IPv6 header before the first IPv6 header
Fukuda discloses generating, at a second network node of the plurality of network nodes, the encapsulated IPv6 data packet by duplicating a first IPv6 header of the encapsulated IPv6 data packet and inserting a second IPv6 header before the first IPv6 header (Figs. 3c/d/e, 7b/c/d, 11c/d/e, 12c, paragraphs 10-13, 26, disclosing copying the initial IPv6 header and making it the outer header, as well as the inner header, where the outer header is situated before the inner header, where this encapsulation process occurs in “node 10”, i.e., “a second network node”, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Fukuda’s teachings, in conjunction with and/or to modify claim 1 of ‘690, to reject this claim, at least because a PHOSITA would have found it obvious to manipulate and process the packet and its associated header structure, disclosed in claim 1 of ‘690, in the way that is disclosed in Fukuda, further in view of the fact that all three teachings relate to IPv6 packet/header structures. The suggestion or motivation would have been to provide an improved method of managing and utilizing IP packet header information and structures  (Fukuda, paragraphs 1-76).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claim 11, see double patenting rejection for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4,11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2004/0052259 A1 to Garcia et al., in view of U.S. Patent Publication No. 2015/0029872 A1 to Pignataro et al., further in view of U.S. Patent Publication No. 2005/0243834 A1 to Fukuda.
AS to claim 1, Garcia discloses A method comprising: 
in an IPv6 (Internet Protocol Version 6) network comprising a plurality of network nodes, receiving, at a first network node of the plurality of network nodes (Fig. 1, disclosing a node 10 in a network of nodes implementing IPv6, teaching a first network node in a IPv6 network of network nodes; further teaching that such node 10 would customarily include processors and memories associated therewith), an encapsulated IPv6 data packet having an IPv6 header comprising an extension header having operations, administration and management functionality (Fig. 1 and paragraphs 1-32 and 45-46, disclosing the recited IPv6 network, and that an “extension header added [to packet, hence teaching encapsulated packet], including data relevant to required measurement” at 10, and “extension header and included data detected; measurement triggered and extension header removed” at 16 [teaching “at a network node of the plurality of network nodes” and the “scanning” feature recited herein]; Figs. 2-9 and 11 and paragraphs in Specification discussing these Figures, especially paragraphs 69-77 and 97-104, disclosing that an extension header such as the destination options extension header [Figs. 3 and 4] and/or the routing extension header [Figs. 5 and 6] can be added to the packet, where the destination options extension header and/or the routing extension header, the “flow label field” and/or “options contained in the extension header [e.g., “option type” in the destination option extension header” shown in Fig. 7]” collectively may determine “the level and nature of processing”, which may include “extracting packet data and dumping it into a cache with timestamp annotations and various counts, or triggering capture of a full copy of a packet [thus teaching “capturing at the network node, the encapsulated data packet”]”, thus teaching, for example, the destination options extension header that includes “option type” performs a function that can be reasonably understood under BRI to be an “operations, administration and management” type of function, teaching this limitation); 
scanning, at the first network node, the IPv6 header for presence of the extension header and a type field; and capturing, at the first network node, the encapsulated IPv6 data packet (see citations and discussions above, where “option type” teaches the “type field”).
	Garcia does not appear to explicitly disclose an OAM extension header or an OAM type field.
	Pignataro discloses an OAM extension header (paragraphs 28-30 and Fig. 3, disclosing a field “OAM indication field 324 that may “actually be located within the header 310” of the IPv6 header 310, meaning that 324 is a broadest reasonable interpretation embodiment of “OAM extension header”; further disclosing “an explicit indication may be used, such as a new IPv6 destination header option as OAM-Option”, thus further disclosing an embodiment of this limitation);
OAM type field (see discussion above, where OAM indication field 324 or the “explicit indication” of the “new IPv6 destination header option as OAM-Option” would teach “OAM type field”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Pignataro’s teachings, in conjunction with and/or to modify Garcia’s teachings, to reject this claim.  This is at least because to a PHOSITA, Pignataro’s teachings above to the effect that particular fields could be designated or understood as the OAM extension header and OAM type field, respectively, would be combinable or can modify Garcia’s teachings so that Garcia’s destination options extension header and the “options contained in the extension header” [paragraph 97] may be understood, become, or utilized as “OAM extension header” and “OAM type field”, respectively.  This combined teaching would be sufficient to reject, to a PHOSITA, the limitations of this claim featuring “OAM extension header” and “OAM type field”, and therefore, Garcia’s teachings in view of Pignataro’s teachings, as set forth herein would be sufficient to reject this claim. The references are in the same field of endeavor with regard to IPv6 header structures.  The suggestion or motivation would have been to provide an improved method of managing and utilizing IP packet header information and structures  (Pignataro, paragraphs 1-16; Garcia, paragraphs 1-32).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
Pignataro and Garcia do not appear to explicitly disclose generating, at a second network node of the plurality of network nodes, the encapsulated IPv6 data packet by duplicating a first IPv6 header of the encapsulated IPv6 data packet and inserting a second IPv6 header before the first IPv6 header.
Fukuda discloses generating, at a second network node of the plurality of network nodes, the encapsulated IPv6 data packet by duplicating a first IPv6 header of the encapsulated IPv6 data packet and inserting a second IPv6 header before the first IPv6 header (Figs. 3c/d/e, 7b/c/d, 11c/d/e, 12c, paragraphs 10-13, 26, disclosing copying the initial IPv6 header and making it the outer header, as well as the inner header, where the outer header is situated before the inner header, where this encapsulation process occurs in “node 10”, i.e., “a second network node”, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Fukuda’s teachings, in conjunction with and/or to modify Pignataro and Garcia’s teachings, to reject this claim, at least because a PHOSITA would have found it obvious to manipulate and process the packet and its associated header structure, disclosed in Pignataro and Garcia, in the way that is disclosed in Fukuda, further in view of the fact that all three teachings relate to IPv6 packet/header structures. The suggestion or motivation would have been to provide an improved method of managing and utilizing IP packet header information and structures  (Pignataro, paragraphs 1-16; Garcia, paragraphs 1-32; Fukuda, paragraphs 1-76).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 2, Garcia, Fukuda and Pignataro teach the method as in the parent claim 1.
Garcia discloses wherein the extension header includes a capture instruction that signals at least one network node of the plurality of network nodes, payload of the encapsulated IPv6 data packet as a candidate for capture. (Fig. 1 and paragraphs 1-32 and 45-46, disclosing the recited IPv6 network, and that an “extension header added [to packet, hence teaching encapsulated packet], including data relevant to required measurement” at 10, and “extension header and included data detected; measurement triggered and extension header removed” at 16 [teaching “at a network node of the plurality of network nodes” and the “scanning” feature recited herein]; Figs. 2-9 and 11 and paragraphs in Specification discussing these Figures, especially paragraphs 69-77 and 97-104, disclosing that an extension header such as the destination options extension header [Figs. 3 and 4] and/or the routing extension header [Figs. 5 and 6] can be added to the packet, where the destination options extension header and/or the routing extension header, the “flow label field” and/or “options contained in the extension header [e.g., “option type” in the destination option extension header” shown in Fig. 7]” collectively may determine “the level and nature of processing”, which may include “extracting packet data and dumping it into a cache with timestamp annotations and various counts, or triggering capture of a full copy of a packet [thus teaching “a capture instruction that signals at least one network node of the plurality of network nodes, payload of the encapsulated IPv6 data packet as a candidate for capture”]”).
Garcia does not appear to explicitly disclose an OAM extension header or an OAM type field.
	Pignataro discloses an OAM extension header (paragraphs 28-30 and Fig. 3, disclosing a field “OAM indication field 324 that may “actually be located within the header 310” of the IPv6 header 310, meaning that 324 is a broadest reasonable interpretation embodiment of “OAM extension header”; further disclosing “an explicit indication may be used, such as a new IPv6 destination header option as OAM-Option”, thus further disclosing an embodiment of this limitation);
OAM type field (see discussion above, where OAM indication field 324 or the “explicit indication” of the “new IPv6 destination header option as OAM-Option” would teach “OAM type field”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Pignataro’s teachings, in conjunction with and/or to modify Garcia’s teachings, to reject this claim.  This is at least because to a PHOSITA, Pignataro’s teachings above to the effect that particular fields could be designated or understood as the OAM extension header and OAM type field, respectively, would be combinable or can modify Garcia’s teachings so that Garcia’s destination options extension header and the “options contained in the extension header” [paragraph 97] may be understood, become, or utilized as “OAM extension header” and “OAM type field”, respectively.  This combined teaching would be sufficient to reject, to a PHOSITA, the limitations of this claim featuring “OAM extension header”. The references are in the same field of endeavor with regard to IPv6 header structures.  The suggestion or motivation would have been to provide an improved method of managing and utilizing IP packet header information and structures  (Pignataro, paragraphs 1-16; Garcia, paragraphs 1-32).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 3, Garcia, Fukuda and Pignataro teach the method as in the parent claim 2.
Garcia discloses wherein the IPv6 header includes a destination address associated with a first transit node, and wherein the IPv6 header includes the extension header having the capture instruction.  (Fig. 1 and paragraphs 1-32 and 45-46, disclosing the recited IPv6 network, and that an “extension header added [to packet, hence teaching encapsulated packet], including data relevant to required measurement” at 10, and “extension header and included data detected; measurement triggered and extension header removed” at 16 [teaching “at a network node of the plurality of network nodes” and the “scanning” feature recited herein]; Figs. 2-9 and 11 and paragraphs in Specification discussing these Figures, especially paragraphs 69-77 and 97-104, disclosing that an extension header such as the destination options extension header [Figs. 3 and 4] and/or the routing extension header [Figs. 5 and 6] can be added to the packet, where the destination options extension header and/or the routing extension header, the “flow label field” and/or “options contained in the extension header [e.g., “option type” in the destination option extension header” shown in Fig. 7]” collectively may determine “the level and nature of processing”, which may include “extracting packet data and dumping it into a cache with timestamp annotations and various counts, or triggering capture of a full copy of a packet [thus teaching “wherein the IPv6 header includes the extension header having the capture instruction”]”; also note Fig. 9, paragraphs 72: “destination address”).
Garcia does not appear to explicitly disclose an OAM extension header or an OAM type field.
	Pignataro discloses an OAM extension header (paragraphs 28-30 and Fig. 3, disclosing a field “OAM indication field 324 that may “actually be located within the header 310” of the IPv6 header 310, meaning that 324 is a broadest reasonable interpretation embodiment of “OAM extension header”; further disclosing “an explicit indication may be used, such as a new IPv6 destination header option as OAM-Option”, thus further disclosing an embodiment of this limitation);
OAM type field (see discussion above, where OAM indication field 324 or the “explicit indication” of the “new IPv6 destination header option as OAM-Option” would teach “OAM type field”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Pignataro’s teachings, in conjunction with and/or to modify Garcia’s teachings, to reject this claim.  This is at least because to a PHOSITA, Pignataro’s teachings above to the effect that particular fields could be designated or understood as the OAM extension header and OAM type field, respectively, would be combinable or can modify Garcia’s teachings so that Garcia’s destination options extension header and the “options contained in the extension header” [paragraph 97] may be understood, become, or utilized as “OAM extension header” and “OAM type field”, respectively.  This combined teaching would be sufficient to reject, to a PHOSITA, the limitations of this claim featuring “OAM extension header”. The references are in the same field of endeavor with regard to IPv6 header structures.  The suggestion or motivation would have been to provide an improved method of managing and utilizing IP packet header information and structures  (Pignataro, paragraphs 1-16; Garcia, paragraphs 1-32).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 4, Garcia, Fukuda and Pignataro teach the method as in the parent claim 1.
Garcia discloses wherein the encapsulated IPv6 data packet comprises one or more of a destination address, capture name and remote capture server (Fig. 1 and paragraphs 1-32 and 45-46, disclosing the recited IPv6 network, and that an “extension header added [to packet, hence teaching encapsulated packet], including data relevant to required measurement” at 10, and “extension header and included data detected; measurement triggered and extension header removed” at 16 [teaching “at a network node of the plurality of network nodes” and the “scanning” feature recited herein]; Figs. 2-9 and 11 and paragraphs in Specification discussing these Figures, especially paragraphs 69-77 and 97-104, disclosing that an extension header such as the destination options extension header [Figs. 3 and 4] and/or the routing extension header [Figs. 5 and 6] can be added to the packet, where the destination options extension header and/or the routing extension header, the “flow label field” and/or “options contained in the extension header [e.g., “option type” in the destination option extension header” shown in Fig. 7]” collectively may determine “the level and nature of processing”, which may include “extracting packet data and dumping it into a cache with timestamp annotations and various counts, or triggering capture of a full copy of a packet [thus teaching “wherein the IPv6 header includes the extension header having the capture instruction”]”; also note Fig. 9, paragraphs 72: “destination address”).
As to claims 11-14, see rejections for claims 1-4, in the same order.

Claim 5,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2004/0052259 A1 to Garcia et al., in view of U.S. Patent Publication No. 2015/0029872 A1 to Pignataro et al. and U.S. Patent Publication No. 2005/0243834 A1 to Fukuda, further in view of U.S. Patent Publication No. 2012/0218998 A1 to Sarikaya.
As to claim 5, Garcia, Fukuda and Pignataro teach the method as in the parent claim 1.
Garcia discloses wherein the IPv6 network comprises a network having a transit node (Fig. 1 and paragraphs 45-46, where 16 is a transit node) , and wherein one or more capture policies are used to determine a capture event at the transit node (see discussion in claim 1, especially paragraph 97, disclosing “dumping it into a cache with timestamp annotations and various counts, or triggering capture of a full copy of a packet”, teaching the recited “capture policies”).
Garcia and Pignataro do not appear to explicitly disclose “IPv6 cloud”.
Sarikaya discloses IPv6 cloud (paragraphs 1-16; Figs. 1-3)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Sarikaya’s teachings, in conjunction with and/or to modify Garcia’s teachings, to reject this claim.  This is at least because Garcia and Sarikaya are in the same field of endeavor of data packet routing and switching.  The suggestion or motivation would have been to provide an improved method of data routing and switching by utilizing tunneling and packet header features  (Pignataro, paragraphs 1-16; Garcia, paragraphs 1-32; Sarikaya, paragraphs 1-16; Fukuda, paragraphs 1-73).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 15, see rejections for claim 5, in the same order.

Claim 6-8,16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2004/0052259 A1 to Garcia et al., in view of U.S. Patent Publication No. 2015/0029872 A1 to Pignataro et al. and U.S. Patent Publication No. 2005/0243834 A1 to Fukuda, further in view of U.S. Patent Publication No. 2012/0051229 A1 to Feldmann et al.
As to claim 6, Garcia, Fukuda and Pignataro teach the method as in the parent claim 1.
Garcia discloses IPv6 packet (paragraph 61)
Garcia and Pignataro do not appear to explicitly disclose “wherein capturing the encapsulated data packet comprises forwarding the generated encapsulated data packet to a remote storage system having an inspection, capture, or storage function” in its entirety.
Feldmann discloses wherein capturing the encapsulated data packet comprises forwarding the generated encapsulated data packet to a remote storage system having an inspection, capture, or storage function (paragraph 81: disclosing duplicating selected packets to the local data storage attached to the switch).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Feldmann’s teachings, in conjunction with and/or to modify Pignataro, Fukuda and Garcia’s teachings, especially with regard to IPv6 packets, to reject the entirety of this claim.  This is at least because the references are in the same field of endeavor with regard to analysis of traffic characteristics.  The suggestion or motivation would have been to provide an improved method of analyzing data packets and their contents (Pignataro, paragraphs 1-16; Garcia, paragraphs 1-32; Feldmann, paragraphs 1-6; Fukuda, paragraphs 1-76).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 7, Garcia, Feldmann, Fukuda and Pignataro teach the method as in the parent claim 6.
	Pignataro discloses identifying a source of the encapsulated IPv6 data packet in a subsequent analysis (Figs. 4, 5, paragraph 30, disclosing the destination NVE2 determining the “source” of the received IPv6 packet and then sending an echo reply to that “source”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Pignataro’s teachings, in conjunction with and/or to modify Garcia’s teachings, to reject this claim.  The references are in the same field of endeavor with regard to IPv6 header structures.  The suggestion or motivation would have been to provide an improved method of managing and utilizing IP packet header information and structures  (Pignataro, paragraphs 1-16; Garcia, paragraphs 1-32).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 8, Garcia, Feldmann, Fukuda and Pignataro teach the method as in the parent claim 7.
	Garcia discloses wherein the encapsulated IPv6 data packet is used to identify applications operation on at least a portion of the IPv6 network. (Figs. 1, 9 and 11, paragraphs 20-32, disclosing applying the method disclosed to the portion of the IPv6 network traversed by the packet forwarded)
As to claims 16-18, see rejections for claims 6-8, in the same order.


Claims 9,10,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2004/0052259 A1 to Garcia et al., in view of U.S. Patent Publication No. 2015/0029872 A1 to Pignataro et al., U.S. Patent Publication No. 2005/0243834 A1 to Fukuda, and U.S. Patent Publication No. 2012/0051229 A1 to Feldmann et al., further in view of U.S. Patent Publication No. 2012/0069845 A1 to Carney et al.
As to claim 9, Garcia, Fukuda, Feldmann and Pignataro teach the method as in the parent claim 7.
Carney discloses wherein the encapsulated IPv6 data packet is used to identify at least one of points of intrusion, security flaws, security breaches, and data leakages (paragraphs 13, 64, 37-48, Figs. 5,6, disclosing processing packets with multiple, duplicate headers to address attempts on “accessing a secure network, destroying and/or damaging files, stealing information, creating security holes, spreading computer viruses and/or malware”; paragraphs 21, 23: IPv6 packets)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Carney’s teachings, in conjunction with and/or to modify Pignataro, Feldmann, Fukuda and Garcia’s teachings, especially with regard to IPv6 packets, to reject the entirety of this claim.  This is at least because the references are in the same field of endeavor with regard to analysis of traffic characteristics, especially with regard to IPv6 packets.  The suggestion or motivation would have been to provide an improved method of analyzing data packets and their contents (Pignataro, paragraphs 1-16; Garcia, paragraphs 1-32; Feldmann, paragraphs 1-6; Fukuda, paragraphs 1-76; Carney, paragraphs 1-13).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 10, Garcia, Carney, Fukuda, Feldmann and Pignataro teach the method as in the parent claim 9.
Carney discloses identifying or recovering lost data or determining an extent of network elements comprised by virus and malware within the IPv6 network (paragraphs 13, 64, 37-48, Figs. 5,6, disclosing processing packets with multiple, duplicate headers to address attempts on “accessing a secure network, destroying and/or damaging files, stealing information, creating security holes, spreading computer viruses and/or malware”; paragraphs 21, 23: IPv6 packets/networks)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Carney’s teachings, in conjunction with and/or to modify Pignataro, Feldmann, Fukuda and Garcia’s teachings, especially with regard to IPv6 packets, to reject the entirety of this claim.  This is at least because the references are in the same field of endeavor with regard to analysis of traffic characteristics, especially with regard to IPv6 packets.  The suggestion or motivation would have been to provide an improved method of analyzing data packets and their contents (Pignataro, paragraphs 1-16; Garcia, paragraphs 1-32; Feldmann, paragraphs 1-6; Fukuda, paragraphs 1-76; Carney, paragraphs 1-13).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 19-20, see rejections for claims 9, 10, in the same order.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463